DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/313,939 filed 12/28/2018.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Nick Schaefer on 06/01/2021.
Independent claims 1 and 16 are amended to include the limitation of dependent claim 2. Accordingly, dependent claim 2 is canceled. See examiner’s amendments below.

AMENDMENTS TO THE CLAIMS
1.    (Currently Amended) An electronic unit (100, 100’) comprising at least one printed circuit board (10, 10’, 20) which is populated on one or two sides with a multiplicity of electrical and/or electronic components (50, 50.1, 50.2) and is embedded at least in a protective housing (90) made of a solidified encapsulation compound (80’), the electronic unit (100, 100’) overall forming a volume body (200) in which the solidified encapsulation compound (80') occupies a filling volume (70), characterized in that in order to minimize the filling volume (70), the electronic unit (100, 100’) additionally comprises a separate shaped insertion part (60) which is arranged at least adjacent to a populated side of the at least one printed circuit board (10, 10', 20) and occupies a spatially closed displacement volume in the volume body (200) in relation to a flowable encapsulation compound (80) for forming the protective housing (90) in a solidified state (80'), and
wherein the shaped insertion part (60) is not electrically connected to (i) the at least one
printed circuit board (10, 10’, 20) and (ii) electrical and/or electronic components on the circuit board, and is completely encapsulated within the solidified encapsulation compound (80’), and wherein the displacement volume is at least as large as the filling volume (70).

2.    (Canceled) 

3.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that the populated side of the at least one printed circuit board (10, 10’, 20) has a population topology (55) which is characterized by the electrical and/or electronic components (50, 50.1, 50.2) protruding from the populated side, a side of the shaped insertion part (60) facing toward the populated side being adapted to the population topology (55).



5.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that in a plan view of the populated side of the at least one printed circuit board (10, 10’, 20), the shaped insertion part (60) covers more than half of the printed circuit board (10, 10’, 20).

6.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that the electronic unit (100, 100’) comprises two printed circuit boards (10’, 20) populated on one or two sides and arranged above one another, the shaped insertion part (60) being arranged between the two printed circuit boards (10’, 20).

7.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that the at least one printed circuit board (10, 10’, 20) is populated on both sides, and a second shaped insertion part (60) is arranged adjacent to a second one of the two populated sides of the printed circuit board (10, 10’, 20).

8.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that the shaped insertion part (60) is formed in one piece or made of a continuous shaped part assembly (60’).

9.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that the shaped insertion part (60) is a hollow shaped body or a shaped foam body.

10.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that the shaped insertion part (60) is made of an electrically insulating material.

11.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that the volume body (200) and/or the shaped insertion part (60) is/are respectively formed as a polyhedron, or as a body of rotation or sphere or spherical cap or cylinder or ellipsoid or cone or conic frustum.

12.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that the volume body (200) has at least one outer face part which is formed by a subregion (61) of the shaped insertion part (60).

13.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 12, characterized in that the subregion (61) of the shaped insertion part (60) comprises fastening elements (66) as a way of fastening the electronic unit (100, 100’) to a holder.

14.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that the electronic unit (100, 100’) comprises a connection jack (40), which is electrically contacted with the printed circuit board (10, 30) and can be contacted from outside the volume body (200) by a mating jack (40).

15.    (Previously Presented) A method for forming an electronic unit (100, 100’), as claimed in claim 1, comprising at least one printed circuit board (10, 10’, 20) which is populated on one or two sides with a multiplicity of electrical and/or electronic components (50, 50.1, 50.2), having the method steps:

introducing a flowable encapsulation compound (80) into the tool until the filling volume (70) is fully filled with encapsulation compound (80), and

forming a protective housing (90) in which the printed circuit board (10, 10’, 20) is embedded, by the encapsulation compound (80’) being solidified and the solidified encapsulation compound (80’) forming at least a part of the outer face of the volume body (200).

16.    (Currently Amended) A method for forming an electronic unit (100, 100’) comprising at least one printed circuit board (10, 10’, 20) which is populated on one or two sides with a multiplicity of electrical and/or electronic components (50, 50.1, 50.2), having the method steps:
inserting the at least one printed circuit board (10, 10’, 20) together with a shaped insertion part (60) into a tool (150) that shapes a volume body (200) of the electronic unit (100, 100’), the shaped insertion part (60) being arranged adjacent to the at least one populated side, and a free space as a filling volume (70) for an encapsulation compound (80) remaining in the tool (150),
introducing a flowable encapsulation compound (80) into the tool until the filling volume (70) is fully filled with encapsulation compound (80) such that the encapsulation compound (80) completely surrounds the shaped insertion part (60), and
forming a protective housing (90) in which the printed circuit board (10, 10’, 20) is embedded, by the encapsulation compound (80’) being solidified and the solidified , and
wherein the insertion part (60) is not electrically connected to (i) the at least one printed circuit board (10, 10’, 20) and (ii) electrical and/or electronic components on the circuit board, and wherein the displacement volume is at least as large as the filling volume (70).

17.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that the displacement volume is more than two times as large as the filling volume (70).

18.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that in a plan view of the populated side of the at least one printed circuit board (10, 10’, 20), the shaped insertion part (60) covers from 70% to 100% of the printed circuit board (10, 10’, 20).

19.    (Previously Presented) The electronic unit (100, 100’) as claimed in claim 1, characterized in that the volume body (200) and/or the shaped insertion part (60) is/are respectively formed as a cube, cuboid, tetrahedron, pyramid, pyramidal frustum, or octahedron, or as a body of rotation or sphere or spherical cap or cylinder or ellipsoid or cone or conic frustum.

20.    (New) The electronic unit (100, 100’) as claimed in claim 1, characterized in that the shaped insertion part (60) does not contact (i) the at least one printed circuit board (10, 10’, 20) and (ii) the multiplicity of electrical and/or electronic components (50, 50.1, 50.2) on the at least one printed circuit board (10, 10’, 20).

.

Allowable Subject Matter
Claims 1, 3-21 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An electronic unit (100, 100’) comprising at least one printed circuit board (10, 10’, 20) which is populated on one or two sides with a multiplicity of electrical and/or electronic components (50, 50.1, 50.2) and is embedded at least in a protective housing (90) made of a solidified encapsulation compound (80’), the electronic unit (100, 100’) overall forming a volume body (200) in which the solidified encapsulation compound (80') occupies a filling volume (70), characterized in that in order to minimize the filling volume (70), the electronic unit (100, 100’) additionally comprises a separate shaped insertion part (60) which is arranged at least adjacent to a populated side of the at least one printed circuit board (10, 10', 20) and occupies a spatially closed displacement volume in the volume body (200) in relation to a flowable encapsulation compound (80) for forming the protective housing (90) in a solidified state (80'), and wherein the shaped insertion part (60) is not electrically connected to (i) the at least one printed circuit board (10, 10’, 20) and (ii) electrical and/or electronic components on the circuit board, and is completely encapsulated within the solidified encapsulation compound (80’), and wherein the displacement volume is at least as large as the filling volume (70).
            Therefore, claim 1 and its dependent claims 2-15, 17-20 are allowed. 

           Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 16 with the allowable feature being; A method for forming an electronic unit (100, 100’) comprising at least one printed circuit board (10, 10’, 20) which is populated on one or two sides with a multiplicity of electrical and/or electronic components (50, 50.1, 50.2), having the method steps: inserting the at least one printed circuit board (10, 10’, 20) together with a shaped insertion part (60) into a tool (150) that shapes a volume body (200) of the electronic unit (100, 100’), the shaped insertion part (60) being arranged adjacent to the at least one populated side, and a free space as a filling volume (70) for an encapsulation compound (80) remaining in the tool (150), introducing a flowable encapsulation compound (80) into the tool until the filling volume (70) is fully filled with encapsulation compound (80) such that the encapsulation compound (80) completely surrounds the shaped insertion part (60), and forming a protective housing (90) in which the printed circuit board (10, 10’, 20) is embedded, by the encapsulation compound (80’) being solidified and the solidified encapsulation compound (80’) forming at least a part of the outer face of the volume body (200), and wherein the insertion part (60) is not electrically connected to (i) the at least one printed circuit board (10, 10’, 20) and (ii) electrical and/or electronic components on the circuit board, and wherein the displacement volume is at least as large as the filling volume (70).
            Therefore, claim 16 and its dependent claim 21 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERMAN NG/Primary Examiner, Art Unit 2847